40 N.J. Super. 328 (1956)
123 A.2d 30
THE STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JEROME BRANDFON, ALIAS SEYMOUR R. LEVINE, JERRY ALTER AND JERRY BRANDON, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted June 4, 1956.
Decided June 7, 1956.
Before Judges CLAPP, JAYNE and FRANCIS.
Mr. Jerome Brandfon, appellant, pro se
Mr. Frederick T. Law, Hudson County Prosecutor, for the respondent (Mr. Frank J.V. Gimino, Assistant County Prosecutor).
The opinion of the court was delivered PER CURIAM.
The order of the Hudson County Court here reviewed, which denied the defendant's motion for credit for time previously spent in confinement in serving a sentence imposed on him in another jurisdiction, is affirmed for the reasons expressed by Judge Coolahan in his opinion reported in 38 N.J. Super. 412 (Cty. Ct. 1955).